        Case 1:18-cv-11821-WGY Document 110 Filed 12/20/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 Conservation Law Foundation, Inc.,

                              Plaintiff,
        v.
                                                   Case No. 1:18-cv-11821-WGY
 Longwood Venues & Destinations, Inc.,
 et al.,
                          Defendants.



                                    NOTICE OF APPEAL

       Notice is hereby given that Conservation Law Foundation, Inc., the Plaintiff in the

abovenamed matter, hereby appeals to the United States Court of Appeals For the First Circuit

from the final judgment entered in this action on November 26, 2019.



Dated: December 20, 2019                    Respectfully submitted,

                                            CONSERVATION LAW FOUNDATION, INC.,

                                            By its attorney:

                                            /s/ Ian D. Coghill
                                            Heather A. Govern, Esq., BBO# 688482
                                            Ian D. Coghill, Esq., BBO# 685754
                                            Conservation Law Foundation
                                            62 Summer St.
                                            Boston, MA 02110
                                            (617) 850-1765
                                            (617) 850-1739
                                            hgovern@clf.org
                                            icoghill@clf.org

                                            Christopher M. Kilian, Esq.
                                            Admitted Pro Hac Vice
                                            Conservation Law Foundation
                                            15 East State Street, Suite 4



                                               1
        Case 1:18-cv-11821-WGY Document 110 Filed 12/20/19 Page 2 of 2



                                             Montpelier, VT 05602
                                             (802) 223-5992 x4015
                                             ckilian@clf.org


                                CERTIFICATE OF SERVICE

      I hereby certify that on this day, the foregoing document was filed through the ECF system,
by which means a copy of the filing will be sent electronically to all parties registered with the
ECF system.

                                                    /s/ Ian D. Coghill
                                                    Ian D. Coghill




                                                2
